Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 9 July 2019.  
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 15, are independent claims. 
3.	The IDS submitted on 9 July 2019 and 10 November 2020 have been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 9-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al. U.S. Patent Application Publication No. 2014/0137115 (hereinafter ‘115) in view of Srivastav et al. U.S. Patent Application Publication No. 2017/0222981 (hereinafter ‘981).

As to independent claim 1, “A user equipment (UE) comprising: a processor; a transceiver; and a memory storing instructions that, when executed by the processor, controls the processor to: receive a communication request to communicate with a remote system; instantiate, in response to receiving the communication request, a UE virtual machine instance on the UE” is taught in ‘115 paragraph 7 and 25-27;  

“transmit, through the transceiver and to an attestation server, … to attest to the execution of the application within the UE virtual machine instance” is disclosed in ‘115 paragraph 10, note “The method further comprises employing the server computer system to perform an attestation of the trusted virtual machine according to the data unit (i.e. root certificate);
“establish a communication link between the application and the remote system; and communicate, via the transceiver, with the remote system across the communication link” is taught in ‘115 Abstract and paragraph 32, note a “secure communications channel with the remote server system” is established;
the following is not explicitly taught in ‘115:   
“generate a root certificate for the UE virtual machine instance” however ‘981 teaches generating root certificates to use in virtual machines to establish secure communications in paragraph 21
“the root certificate” however ‘981 teaches using a root certificate in paragraph 21.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a secure communication using a trusted virtual machine taught in ‘115 to include a means to utilize a root certificate to secure a VM instance.  One of ordinary skill in the art would have been motivated to perform such a modification because communications between various computing entities need an easier method to provision certificates rather than manually providing them see ‘981 paragraphs 2-3, 12, and 42.
	

	As to dependent claim 3, “The UE of claim 1, wherein the instructions, when executed by the processor, further control the processor to receive the communication request through the transceiver and from the remote system, and wherein the communication request indicates that the remote system requires the application for processing the communication request must be executed within an isolated virtual machine instance” is shown in ‘115 paragraph 56.
	As to dependent claim 4, “The UE of claim 1, wherein the instructions, when executed by the processor, further control the processor to determine, based on a type of communication request, that the application for processing the communication request must be executed within an isolated virtual machine instance” is disclosed in ‘115 paragraph 35.
	As to dependent claim 5, “The UE of claim 1, wherein the instructions, when executed by the processor, further control the processor to determine that the application for processing the communication request must be executed within an isolated virtual machine instance based on a pre-existing user selection of the application” is taught in ‘115 paragraph 28.
As to independent claim 9, “transmit, through the transceiver and to a remote system, a communication request, the communication request indicating that communication must be conducted through a secure virtual machine instance” is taught in ‘115 paragraphs 42-43;  


“establish, in response to determining that the remote system application is executing on a remote system virtual machine instance on the remote system, a communication link between the server and the remote system application; and communicate with the remote system application using the communication link” is disclosed in ‘114 paragraph 52.
the following is not explicitly taught in ‘115:   
	“A server comprising: a processor; a transceiver; a memory storing instructions that, when executed by the processor, controls the processor to:” however ‘981 teaches a server virtual machine that communicates with a registration authority in paragraphs 23-25.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a secure communication using a trusted virtual machine taught in ‘115 to include a means to utilize a root certificate to secure a VM instance as well as a server virtual instance.  One of ordinary skill in the art would have been motivated to perform such a modification because communications between various computing entities need an easier method to provision certificates rather than manually providing them see ‘981 paragraphs 2-3, 12, and 42.


	As to dependent claim 11, “The server of claim 10, wherein the instructions, when executed by the processor, further control the processor to: generate a root certificate for the server virtual machine instance; and transmit, with the transceiver and to the attestation server, the root certificate to attest to execution of the server application within the server virtual machine instance” is shown in ‘981 paragraph 21.
As to independent claim 15, “A method comprising: receiving, by a local system, a communication request to communicate with a remote system; instantiating, in response to receiving the communication request, a local virtual machine instance on the local system” is taught in ‘115 paragraph 7 and 25-27;  
 “executing, on the local virtual machine instance, an application for processing the communication request” is shown in ‘115 paragraph 11;
“transmitting, through a transceiver of the local system and to an attestation server, … to attest to the execution of the application within the local virtual machine instance; establishing a communication link between the application and the remote system; and communicating, via the transceiver, with the remote system across the communication link” is taught in ‘115 Abstract and paragraph 32, note a “secure communications channel with the remote server system” is established;
the following is not explicitly taught in ‘115:   

“the root certificate” however ‘981 teaches using a root certificate in paragraph 21.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a secure communication using a trusted virtual machine taught in ‘115 to include a means to utilize a root certificate to secure a VM instance.  One of ordinary skill in the art would have been motivated to perform such a modification because communications between various computing entities need an easier method to provision certificates rather than manually providing them see ‘981 paragraphs 2-3, 12, and 42.

	As to dependent claim 16, “The method of claim 15 further comprising polling, by the local system, the attestation server to determine whether the remote system is operating a remote system virtual machine instance, wherein establishing the communication link comprises establishing the communication link in response to determining that the remote system is operating the remote system virtual machine instance” is taught in ‘115 paragraph 43.
	As to dependent claim 17, “The method of claim 15, wherein the communication request is received through the transceiver and from the remote system, and the communication request indicates that the remote system requires the application for processing the communication request must be executed within an isolated virtual machine instance” is shown in ‘115 paragraph 56.
.

6.	Claims 6-8, 12-14, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al. U.S. Patent Application Publication No. 2014/0137115 (hereinafter ‘115) in view of Srivastav et al. U.S. Patent Application Publication No. 2017/0222981 (hereinafter ‘981) in view of Lee et al. U.S. Patent Application Publication No. 2016/0366185 (hereinafter ‘185) in further view of Scruby U.S. Patent Application Publication No. 2019/0149539 (hereinafter ‘539).
	As to dependent claim 6, the following is not explicitly taught in ‘115 and ‘185: “The UE of claim 1, wherein the instructions, when executed by the processor, further control the processor to, in response to the communication link closing, close the application” however ‘185 teaches shutting down/terminating/suspending (i.e. close) the VM if security problems are found in paragraph 62.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a secure communication using a trusted virtual machine taught in ‘115 and ‘981 to include a means to terminate a VM instance.  One of ordinary skill in the art would have been motivated to perform such a modification to protect users from security attacks see ‘185 paragraphs 10-11 and 62.the following is not explicitly taught in ‘115, ‘981, and ‘185:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a secure communication using a trusted virtual machine taught in ‘115, ‘539, and ‘981 to include a means to delete a VM instance.  One of ordinary skill in the art would have been motivated to perform such a modification because enterprises want to protect their data see ‘539 paragraph 71
	As to dependent claim 7, “The UE of claim 6, wherein the instructions, when executed by the processor, further control the processor to, prior to deleting the UE virtual machine instance, persist communication information corresponding to the communication link outside of the UE virtual machine instance” is taught in ‘185 paragraphs 62 and 71.
	As to dependent claim 8, “The UE of claim 7, wherein the instructions, when executed by the processor, further control the processor to: establish a connection with an operating system of the UE; and transmit the communication information to the operating system to persist the communication information on the UE” is shown in ‘185 paragraphs 62 and 71.
	As to dependent claim 12, “The server of claim 10, wherein the instructions, when executed by the processor, further control the processor to, in response to the communication link closing, close the server application” is taught in ‘185 paragraph 62; 
	“and delete the server virtual machine instance” is shown in ‘539 paragraph 71.
	As to dependent claim 13, “The server of claim 12, wherein the instructions, when executed by the processor, further control the processor to, prior to deleting the server virtual 
	As to dependent claim 14, “The server of claim 13, wherein the instructions, when executed by the processor, further control the processor to, prior to the communication link closing: output, through the communication link and to the remote system application, a request for instruction for persisting the communication information; and receive, through the communication link and from the remote system application, user instruction for persisting the communication information” is taught in ‘185 paragraphs 62 and 71;
	“the communication information being persisted in accordance with the user instruction” is shown in ‘115 paragraph 28.
	As to dependent claim 19, “The method of claim 15 further comprising, in response to the communication link closing, closing the application” is shown in ‘185 paragraph 62;
	“and deleting the local virtual machine instance” is disclosed in ‘539 paragraph 71.
	As to dependent claim 20, “The method of claim 19 further comprising, prior to deleting the local virtual machine instance, persist communication information corresponding to the communication link outside of the local virtual machine instance” is taught in ‘185 paragraphs 62 and 71.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        19 March 2022